THE COURT, then consisting of
CRANCH, Chief Judge, and FITZHUGH, Circuit Judge,
being divided in opinion, the prisoner was remanded.
But at June term, 1809, the prisoner was brought up again by habeas corpus, and the court being full he was discharged, THE COURT (FITZHUGH, Circuit Judge, contra), being of opinion that the writ of error could not be served so as to be a supersedeas, unless a copy thereof should be lodged in the clerk’s office for the adverse party within ten days after the judgment.